EXHIBIT 10.103
EXECUTION COPY

 
SECURED NOTE




$3,000,000
December 14, 2007


FOR VALUE RECEIVED,  Ocimim Biosolutions, Inc., a Delaware corporation, (the
“Purchaser”) and Ocimum Biosolutions (India) Limited, a company incorporated
under the Company Act, 1956, in the Republic of India (“Ocimum India”, and
collectively with Purchaser, “Maker”), jointly and severally, promise to pay to
Gene Logic Inc., a Delaware corporation (“Seller”), the principal sum of THREE
MILLION Dollars ($3,000,000), as such amount may be adjusted in accordance with
terms herein, (the “Principal Amount”) pursuant to the terms and conditions of
that certain Security Agreement of even date herewith between Seller and
Purchaser (the “Security Agreement”), together with interest thereon, if any,
computed hereunder and any and all other sums which may be due and owing to the
Seller in accordance with the terms contained herein and in the Security
Agreement.
 
1.           Incorporation of Security and Security Agreement.  This Secured
Note (the “Note”) is the “Note” referred to in the Security Agreement.  This
Note is secured by the Collateral (as defined in the Security Agreement), which
Collateral generally includes all accounts, equipment, inventory, documents,
instruments, securities, deposit accounts and other assets of Purchaser, that
relate solely to the Acquired Assets, now existing or hereafter acquired, and
all proceeds of any of the foregoing.  Reference is made to the Security
Agreement, which is incorporated by reference in its entirety into this Note,
for terms and conditions applicable to this Note, including, without limitation,
rights and obligations of payment and repayment hereof, events of default, and
Seller’s rights and remedies upon the occurrence of any such events of default.


2.           Maturity.  The Principal Amount (subject to any adjustment provided
for in Section 8) shall be due and payable on the eighteen (18) month
anniversary date of this Note. If not paid when due, interest shall accrue on
the unpaid Principal Amount at a default rate of fifteen percent (15%) per
annum, compounded monthly.


3.           Interest.  No interest shall accrue hereunder, except as provided
in paragraph 2 above.


4           Waiver of Presentment, Etc.  Maker, for itself and its successors
and assigns, hereby waives presentment and demand for payment, notice of intent
to accelerate maturity, notice of acceleration of maturity, protest or notice of
protest and nonpayment of this Note.  From time to time, without affecting the
obligation of Maker to pay the then-outstanding Principal Amount of this Note,
Seller may, at the option of Seller, extend the time for payment of principal
hereof, reduce the payments hereunder, release anyone liable on this Note,
accept a renewal of this Note, join in any extension or subordination, or
exercise any option or election hereunder.  No one or more of such actions shall
constitute a novation.


5.          Costs of Collection.  Maker hereby agrees to pay all costs and
expenses (including court costs and reasonable attorneys’ fees, whether or not
litigation is commenced) incurred by Seller in collecting or attempting to
collect or enforce its rights under this Note.
 
6.           Rights and Remedies Cumulative.  Each right, power and remedy of
Seller specified herein or available at law or in equity or by statute shall be
cumulative and concurrent and shall be in addition to every other right, power
or remedy provided for in this Note or available at law or in equity and the
exercise or beginning of the exercise by Seller of any one or more of such
rights, powers or remedies shall not preclude the simultaneous or later exercise
by Seller of any or all other rights, powers or remedies.
 

--------------------------------------------------------------------------------


 
7.           Confession of Judgment.  Upon any default hereunder and to the
extent permitted by law, Maker, for itself and its successors and assigns,
authorizes any attorney admitted to practice before any court of record in the
United States on behalf of Maker to confess judgment against Maker in the full
amount due under this Note, including then-outstanding principal, accrued and
unpaid interest and all other sums due hereunder.  Maker waives the benefit of
any and every statute, ordinance or rule of court which may be lawfully waived
conferring upon Maker any right or privilege, stay of execution, or
supplementary proceeding or other relief from the immediate enforcement of a
judgment or related proceedings on a judgment.  The authority granted herein
shall not be exhausted by any one or more exercises or be extinguished by any
judgment entered and may be exercised on one or more occasions and in one or
more jurisdictions.
 
8.           Governing Law; Dispute Resolution; Notices; Jury Trial
Waiver.  This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Maryland and the federal laws of the
United States of America, without regard to principles of conflicts of
laws.  The state or federal courts located within the State of Maryland shall
have jurisdiction over any and all disputes arising from or related to this
Agreement or the transactions contemplated hereby.  All proceedings between the
Parties under or relating to this Agreement or any breach hereof shall be
conducted solely in the English language. The Parties also consent to the
service of process in connection with any dispute or claim arising hereunder by
personal delivery, mailing such notice to the other party by registered or
certified mail, postage prepaid at the addresses provided in the preamble of
this Agreement or such other address as a Party may from time to time give
notice of to the other Parties, or any other manner permitted by law.  EACH OF
THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.


9.           Indemnity Offset. Pursuant to Section 7.10 of that certain Purchase
Agreement, the Company may elect to satisfy any payment with respect to its
indemnification obligations by reducing the payment of obligations
hereunder.  If Company so elects, the Principal Amount shall be adjusted to
reflect such reduction.


10.           No Assignment. Purchaser may not assign this Note, or its rights
hereunder except in the case of a sale of substantially all of the assets of the
Company.


 


* * *
The remainder of this page is left blank intentionally.  Signatures follow on
the next page.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Purchaser has caused this Note to be executed as an
instrument under seal on its behalf by its duly authorized officer as of the day
and year first above written.
 
ATTEST: 
 
OCIMUM BIOSOLUTIONS, INC.:  
                     
(SEAL) 
By: 
/s/ L.V. Subash 
(SEAL) 
                                   
Name:
Subash Lingareddy
         
Title:
President and Chief Financial Officer
                    State of Maryland  )             ) ss            County of
Montgomery  )                                                     

 
I HEREBY CERTIFY, that on this 14th day of December, 2007, before me, the
undersigned Notary Public of said State, personally appeared Subash Lingareddy,
who acknowledged him/herself to be the CFO & President of Ocimum Biosolutions
Limited, a company incorporated under the Company Act, 1956, in the Republic of
India, known to me (or satisfactorily proven) to be the person whose name is
subscribed to the within instrument, and acknowledged that he/she executed the
same for the purposes therein contained as the duly authorized CFO & President
of said corporation, by signing the name of the corporation by him/herself as
CFO & President.


WITNESS my hand and Notarial Seal.
 
/s/ Suzanne Ridgely
Notary Public

 

ATTEST: 
 
OCIMUM BIOSOLUTIONS (INDIA)
LIMITED  
                     
(SEAL) 
By: 
/s/ L.V. Subash 
(SEAL) 
                                   
Name:
Subash Lingareddy
         
Title:
President and Chief Financial Officer
                    State of Maryland  )             ) ss            County of
Montgomery  )                                         

 
I HEREBY CERTIFY, that on this 14th day of December, 2007, before me, the
undersigned Notary Public of said State, personally appeared Subash Lingareddy,
who acknowledged him/herself to be the CFO & President of Ocimum Biosolutions
Limited, a company incorporated under the Company Act, 1956, in the Republic of
India, known to me (or satisfactorily proven) to be the person whose name is
subscribed to the within instrument, and acknowledged that he/she executed the
same for the purposes therein contained as the duly authorized CFO & President
of said corporation, by signing the name of the corporation by him/herself as
CFO & President.
 
WITNESS my hand and Notarial Seal.
 
/s/ Suzanne Ridgely
Notary Public

 

--------------------------------------------------------------------------------


 
SUBLEASE


THIS SUBLEASE is made and entered into this 14th day of December 2007 (the
"Effective Date"), by and between OCIMUM BIOSOLUTIONS, INC., a Delaware
corporation (“Landlord”) and Gene Logic Inc., a Delaware corporation, being
renamed Ore Pharmaceuticals Inc. (“Tenant”).


 
1.
BASIC LEASE PROVISIONS.



A.           Building:  50 West Watkins Mill Road, Gaithersburg,Maryland  20878.


B.           Tenant’s Address:  50 West Watkins Mill Road,Gaithersburg, Maryland
20878, Attention:  Chief FinancialOfficer, with a copy of any notice of default
to Ariel Vannier,Esq., Venable LLP, 575 7th Street, N.W., Washington, DC
20004-1601


C.           Landlord’s Address (for notices):  50 West Watkins MillRoad,
Gaithersburg, Maryland 20878, Attention: Office Manager


D.           Prime Landlord: 50 West Watkins Mill Road, LLC(formerly named
ARE-50 West Watkins Mill Road, LLC)
E.           Prime Landlord’s Address (for notices): 50 West WatkinsMill Road,
LLC, c/o Moore & Associates, 4350 East WestHighway, Suite 500, Bethesda, MD
20814 Attention: PropertyManager


 
F.
Identification of Prime Lease and all amendments thereto:

Lease Agreement dated July 21, 2000


G.           Sublease Term: From the Commencement Date until December 31, 2008,
or such earlier date as provided for in this Sublease.


H.           Commencement Date:  December 14, 2007,which shall be the closing
date of the sale of Genomics assets pursuant to that certain Asset Purchase
Agreement (the “Purchase Agreement”), dated October 14, 2007, by and among
Landlord, Tenant and Ocimum Biosolitions (India) Limited, a company incorporated
under the Company Act, 1956, of the Republic of India (“Ocimum India”), as
amended by that certain letter agreement made by and among Landlord, Tenant and
Ocimum India dated December 12, 2007.
 

--------------------------------------------------------------------------------



 
I.           Expiration Date:  December 31, 2008 or such earlier date as
provided for in this Sublease.


J.           Base Rent:  From the Commencement Date until  December 31, 2008,
and notwithstanding the portion of the Building, if any, actually occupied from
time to time by Tenant during the Sublease Term, Base Rent hereunder shall be
equal to 50% of the Basic Annual Rent payable by Landlord to the Prime Landlord
under the Prime Lease. Notwithstanding the foregoing, if Landlord subleases any
part of the Building to anyone other than Tenant or an Affiliate of Landlord for
a period of time that commences prior to December 31, 2008, Tenant shall be
relieved of its obligation to pay a portion of Base Rent under this Sublease for
that period of time from the commencement date of such sublease until December
31, 2008, equal to the rentable square footage of space subleased under such
sublease divided by one-half of the rentable square footage in the Prime Lease
Premises.


K.           Payee and Address for Payment of Rent:  50 West Watkins Mill Road,
Gaithersburg, Maryland 20878, Attention: Office Manager.


L.           Sublease Share:  The percentage of rentable square feet of the
Building that is occupied by Tenant from time to time during the Term, which
shall be calculated by dividing the sum of the rentable area of the Premises
plus the Common Area Share by the rentable area of the Prime Lease Premises,
which percentage may be adjusted from time to time based on Tenant’s occupancy
of the Building. As of the Effective Date, the Sublease Share shall be 22.0%. In
the event that Tenant elects to reduce the size of the Premises during the Term,
the Sublease Share shall be reduced proportionately to reflect the actual amount
of rentable square feet in the Building occupied by Tenant.


M.           Premises: That portion of the Prime Lease Premises occupied by
Tenant, consisting initially of approximately 11,000 rentable square feet plus
(for the purposes of Sublease Share calculations only) the Common Area Share of
1,653 rentable square feet for a total of 12,653 square feet, as outlined on
Exhibit A attached hereto and incorporated herein. Tenant shall be permitted to
reduce the size of the Premises during the Term upon five (5) days prior written
notice to Landlord.



--------------------------------------------------------------------------------


 
N.           Prime Lease Premises: The entire Building leased to Landlord under
the Prime Lease, consisting of Fifty-Seven Thousand Four Hundred Ten (57,410)
rentable square feet


O.           Landlord’s Premises: Prime Lease Premises less the Premises


P.           Security Deposit:  None


Q.           Permitted Use:  General office and all other uses permitted legally
and under the terms of the Prime Lease or consented to by Prime Landlord


R.           Common Area:  The total rentable square feet of Common Area
accessible by Tenant within the Prime Lease Premises, consisting of
approximately 7,500 rentable square feet, including hallways, entryways,
bathrooms, mechanical rooms, lobbies and shipping and receiving areas in the
areas shown on Exhibit A (if any)).


S.           Common Area Share: The Common Area multiplied by the Sublease
Share.


2.           PRIME LEASE.  Landlord is the tenant under a Prime Lease (the
“Prime Lease”) with the Prime Landlord identified in Section 1(D), bearing the
date specified in Section 1(F).  Unless otherwise defined in this Sublease, all
defined terms used herein shall have the meanings set forth in the Prime Lease.


3.           SUBLEASE.  Landlord, for and in consideration of the rents herein
reserved and of the covenants and agreements herein contained on the part of the
Tenant to be performed, hereby subleases to the Tenant, and the Tenant accepts
from the Landlord, certain space described in Section l(M) (the “Premises”), and
located in the building located at 50 West Watkins Mill Road, Gaithersburg,
Maryland 20878 (the “Building”), along with a non-exclusive right to use the
parking spaces attributable to the Prime Lease Premises under the Prime Lease,
not to exceed Tenant’s Sublease Share of spaces.  Within thirty (30) days after
the Commencement Date, Landlord or Tenant, at its sole cost and expense, may
have the rentable square feet in the Premises and Common Area measured and
re-determined by a licensed architect using the Building Owners and Managers
Association International Standard Method for Measuring Floor Space in Office
Buildings (1996), and the Landlord Additional Rent (as defined below) and
Sublease Share shall be adjusted to reflect the correct rentable square footage
of the Premises.
 

--------------------------------------------------------------------------------


 
                       4.           TERM.  The term of this Lease (hereinafter
“Term”) shall commence on the date specified in Section l(H) (hereinafter
“Commencement Date”). The Term shall expire on the date (“Expiration Date”)
specified in Section l(I), unless sooner terminated as otherwise provided
elsewhere in this Sublease.


5.           UNDEMISED PREMISES.  Landlord and Tenant agree and acknowledge that
the Premises are not separately demised from the remainder of the Prime Lease
Premises. Landlord and Tenant have agreed that it is not necessary to separately
demise the Building but that each shall use its best efforts to prevent its
employees, contractors, agents, guests and invitees (collectively, the “Agents”)
from accessing the other party’s premises in the Building and causing damage,
death, injury  or destruction to the other party’s premises, property, or Agents
or from improperly obtaining, using or disclosing the other party's trade
secrets that may be observed or learned during the Term as a result of the
Building not being demised. Each party agrees to indemnify the other and hold
the other harmless from all losses, damages, liabilities and expenses which a
party may incur as a result of the such party’s Agents entering into the other
party’s premises in the Building, or improperly obtaining, using or disclosing
the other party's trade secrets in violation hereof.


6.           PERMITTED USE.  The Premises shall be used and occupied only for
the Permitted Use set forth in Section 1(Q).


7.           BASE RENT.  Beginning on the Commencement Date, Tenant agrees to
pay the Base Rent specified in Section 1(J) to the Landlord at the address
specified in Section 1(K), or to such other payee or at such other address as
may be designated by notice in writing from Landlord to Tenant, without prior
demand therefor and without any deduction whatsoever.  Base Rent shall be paid
in equal monthly installments in advance on the first day of each month of the
Term.  In the event that Base Rent payable under the Prime Lease increases at
any time prior to December 31, 2008, Landlord shall provide Tenant with written
notice of such increased Base Rent and Tenant shall not be in default hereunder
as a result of not paying the increased Base Rent until thirty (30) days after
receiving such notice from Landlord. Base Rent shall be pro-rated for partial
months at the beginning and end of the Term, if applicable.  All charges, costs
and sums required to be paid by Tenant to Landlord under this Sublease in
addition to Base Rent shall be deemed “Additional Rent,” and Base Rent and
Additional Rent shall hereinafter collectively be referred to as
“Rent.”  Tenant’s covenant to pay Rent shall be independent of every other
covenant in this Lease.  If Rent is not paid when due, Tenant shall pay,
relative to the delinquent payment, an amount equal to the sum which would be
payable by Landlord to Prime Landlord for an equivalent default under the Prime
Lease (subject to the same notice and cure periods provided Landlord under the
Prime Lease).
 

--------------------------------------------------------------------------------


 
8.           ADDITIONAL RENT.


(a) To the extent that Landlord is obligated to pay additional rent under the
Prime Lease, whether such additional rent is to reimburse Prime Landlord for
taxes, operating expenses, common area maintenance charges or other expenses
incurred by the Prime Landlord in connection with the Building (collectively,
the Prime Landlord Additional Rent"), Tenant shall pay to Landlord, fifty
percent (50%) of such Prime Landlord Additional Rent (to the extent such
additional rent is attributable to events occurring during the term of this
Sublease).  Tenant shall also be responsible for any additional rent Landlord is
required to pay to Prime Landlord solely as a result of the acts, omissions or
negligence of Tenant or its agents, employees, representatives, contractors or
invitees (including, without limitation, any sub-sublessees). If Landlord makes
estimated payments of Prime Landlord Additional Rent under the Prime Lease and
provides Tenant with notice of such amounts payable to the Prime Landlord,
Tenant shall pay fifty percent (50%) of such estimated Prime Landlord Additional
Rent in accordance with this Section.  In the event that Landlord receives a
refund or is required to pay a shortfall based on the difference between Prime
Landlord’s estimate and the actual Prime Landlord Additional Rent payable for
any year, Tenant will be entitled to receive fifty percent (50%) of any such
refund, and will be obligated to pay fifty percent (50%) of any such
shortfall.  Such payment shall be due from Tenant to Landlord prior to the date
upon which Landlord’s payment of such Prime Landlord Additional Rent is due to
the Prime Landlord, provided that Tenant shall have been billed therefor at
least ten (10) days prior to such due date (which bill shall be accompanied by a
copy of Prime Landlord’s bill and other material furnished to Landlord in
connection therewith).


(b) In addition to the Prime Landlord Additional Rent described above, Landlord
may incur other operating and maintenance expenses for the Building that it is
required to pay to parties other than the Prime Landlord, including but not
limited to expenses for building maintenance, repairs to equipment and fixtures
necessary for the operation, use and occupancy of the Building, utilities
servicing the Building, and snow and ice removal ("Landlord Additional
Rent")(Prime Landlord Additional Rent and Landlord Additional Rent shall
hereinafter collectively be referred to as "Additional Rent"). To the extent
that Landlord incurs such costs due to the negligent or wrongful acts of Tenant,
then Tenant shall reimburse Landlord upon demand for all such costs incurred by
Landlord. To the extent that such costs are normal and routine operating costs
that are incurred by Landlord as a result of Landlord’s operation, use and
occupancy of the Building and to the extent such other expenses are reasonably
attributable in whole or in part  to the Premises and are incurred for the
benefit of both Landlord and Tenant, Tenant shall pay Landlord the Sublease
Share of Landlord Additional Rent within thirty (30) days after receipt of an
invoice for the same, including backup documentation and itemization of all
expenses incurred for such period of time and the calculation of the Sublease
Share
 

--------------------------------------------------------------------------------


 
9.           LANDLORD’S OBLIGATIONS.  Landlord shall be responsible for and
shall pay for (to the extent Landlord is obligated to pay the same under the
terms of the Prime Lease) all reasonable and necessary utilities, services,
maintenance, repairs and replacements as to the Building and its equipment, to
the extent Landlord is obligated to perform the same under the Prime Lease.
Landlord shall use commercially reasonably efforts to procure any such services
or products at costs that are considered reasonable and competitive in the
applicable industry, in reasonable timeframes.


10.           QUIET ENJOYMENT.  Subject to Section 25 of the Prime Lease,
Landlord represents that it has full power and authority to enter into this
Sublease. So long as Landlord has obtained Prime Landlord’s consent to this
Sublease, Landlord has the right of occupancy under the Prime Lease, and Tenant
is not in default in the performance of its covenants and agreements in this
Sublease (beyond applicable cure periods), Tenant’s quiet and peaceable
enjoyment of the Premises shall not be disturbed or interfered with by Landlord,
or by any person claiming by, through, or under Landlord.


11.           TENANT’S INSURANCE.  Tenant shall procure and maintain, at its own
cost and expense, such liability insurance as is required to be carried by
Landlord under the Prime Lease, naming Landlord, as well as Prime Landlord, in
the manner required therein and such property insurance as is required to be
carried by Landlord under the Prime Lease to the extent such property insurance
pertains to the Premises.  Tenant shall, upon the request of Landlord, furnish
to Landlord a certificate of Tenant’s insurance required hereunder.


12.           RELEASE AND WAIVER OF SUBROGATION.  Each party hereby waives
claims against the other for property damage. Landlord shall have no liability
to Tenant with respect to (a) representations and warranties made by Prime
Landlord under the Prime Lease, and (b) any indemnification obligations of Prime
Landlord under the Prime Lease or other obligations or liabilities of Prime
Landlord with respect to compliance with laws, condition of the Premises or
Hazardous Materials, except as caused by the negligence or willful misconduct of
Landlord or Landlord's employees, agents, contractors, licensees, invitees,
successors and assigns. The obligations of Landlord and Tenant shall not
constitute the personal obligations of the officers, directors, trustees,
partners, joint venturers, members, owners, stockholders or other principals or
representatives of each business entity.



--------------------------------------------------------------------------------


 
Each party shall attempt to obtain from its insurance carrier a waiver of its
right of subrogation.  Tenant hereby waives claims against Prime Landlord for
property damage to the Premises or its contents or the Building.  Tenant also
agrees to use reasonable efforts to obtain, for the benefit of Prime Landlord,
such waivers of subrogation rights from its insurer as are required of Landlord
under the Prime Lease.  Landlord agrees to use reasonable efforts in good faith
to obtain for Tenant from Prime Landlord a waiver of claims for insurable
property damage losses and an agreement from Prime Landlord to obtain a waiver
of subrogation rights in Prime Landlord’s property insurance, if and to the
extent that Prime Landlord waives such claims against Landlord under the Prime
Lease or is required under the Prime Lease to obtain such waiver of subrogation
rights.


13.           ASSIGNMENT OR SUBLETTING.


A.           Tenant may only assign this Sublease and the Premises, or sublet
all or any part thereof, to any assignee or transferee acquiring Tenant’s
Diagnostic Development Business or to an acquirer of all of substantially all of
Tenant's business, whether by merger, sale of stock, sale of assets or any
similar transaction. Notwithstanding the foregoing, if such assignee or
transferee is a direct competitor of Landlord, Tenant shall request Landlord's
prior consent to such assignment or sublease, which consent may be withheld by
Landlord in its sole and absolute discretion.


B.           No assignment shall be effective and no sublease shall commence
unless and until any default by Tenant hereunder shall have been cured.  Tenant
shall not be released from liability under this Sublease in the event of any
sublease of the Premises or assignment by Tenant.


C.           In the event of any assignment or subletting of this Premises by
Tenant, Tenant shall pay to Landlord (i) in the case of a sub-sublease, after
deducting reasonable out-of-pocket expenses incurred by Tenant in subleasing the
space fifty percent (50%) of the balance of any base rent (or amounts paid in
lieu of base rent) actually paid on a monthly basis by such sub-subtenant to
Tenant in excess of Base Rent, and (ii) in the case of an assignment of this
Sublease, after deducting reasonable out-of-pocket expenses incurred by Tenant
in assigning this sublease, fifty percent (50%) of the balance of any fees or
payments made by the assignee in consideration of such assignment, such amounts
to be paid to Landlord within ten (10) business days following receipt thereof
by Tenant, unless the Prime Lease requires Landlord to pay Prime Landlord a
higher percentage of base rent from Tenant's sublease of the Premises to a
sub-tenant in which case Tenant shall pay to Landlord such higher percentage.
 

--------------------------------------------------------------------------------


 
14.           RULES.  Tenant agrees to comply with all rules and regulations
that Prime Landlord has made or may hereafter from time to time make for the
Building.  Landlord shall not be liable in any way for damage caused by the
non-observance by any of the other tenants of the Building of such similar
covenants in their leases or of such rules and regulations, but will upon
Tenant’s request  cooperate in asking the Prime Landlord to enforce such rules
and regulations against other tenants.


15.           REPAIRS AND COMPLIANCE.  Tenant shall, at Tenant’s own expense,
comply with: (i) all laws and ordinances and (ii) all orders, rules and
regulations of all governmental authorities and of all insurance bodies and
their fire prevention engineers at any time in force, applicable to Tenant’s
particular use or manner of use thereof, except that Tenant shall not hereby be
under any obligation to comply with any law, ordinance, rule or regulation
requiring any alteration of or in connection with the Building or the Premises
or if the same relates to other premises in the Building, unless such alteration
is required by reason of Tenant’s particular use or manner of use of the
Premises or to the extent such obligation would be Landlord’s under the Prime
Lease.


16.           FIRE OR CASUALTY OR EMINENT DOMAIN.  In the event of a fire or
other casualty affecting the Building or the Premises which gives rise to a
right of Landlord to terminate the Prime Lease, or of a taking of all or a part
of the Building or Premises under the power of eminent domain, Landlord or
Tenant may terminate this Sublease by written notice to the other. In the event
that neither party terminates this Sublease, the parties shall equitably adjust
the abatement provided under the Prime Lease as between themselves, based on the
relative impact of the fire or other casualty, or the taking, as the case may
be, but only to the extent such casualty or taking affects the Premises, the
Common Areas, the Building, or Tenant's use or occupancy of the Premises, the
Common Areas and/or the Building.


17.           ALTERATIONS.  Tenant may make such alterations in or additions to
the Premises (“Alterations”) as it deems necessary for the operation of its
intended use of the Premises without the consent of Landlord; provided, however,
that Tenant shall provide Landlord at least fifteen (15) days notice before
commencing any Alterations.  If Prime Landlord’s consent under the Prime Lease
is necessary for any such alterations, Landlord shall use reasonable efforts to
obtain the consent of Prime Landlord.  If Alterations by Tenant are consented to
by the Prime Landlord (if necessary) as aforesaid, Tenant shall comply with all
of the covenants of Landlord contained in the Prime Lease and in the Prime
Landlord’s consent notice pertaining to the performance of such Alterations.
 

--------------------------------------------------------------------------------


 
18.           SURRENDER.  Upon the expiration of this Sublease, or upon the
termination of the Sublease or of the Tenant’s right to possession of the
Premises or as Tenant reduces the size of the Premises, Tenant will at once
surrender and deliver up the all or, as applicable, the appropriate part of the
Premises, together with all improvements thereon, to Landlord in good condition
and repair, free of Hazardous Materials (other than routine office cleaning
supplies) except as caused by Landlord or Landlord's employees, agents,
contractors, invitees and/or licensees, reasonable wear and tear (and damage by
Landlord or Prime Landlord), casualty or condemnation excepted.  Said
improvements shall include all plumbing, lighting, electrical, heating, cooling
and ventilating fixtures and equipment used in the operation of the Premises (as
distinguished from operations incident to the business of Tenant).  Tenant shall
surrender to Landlord all keys to the Premises and make known to Landlord the
explanation of all combination locks which Tenant is permitted to leave on the
Premises.


All Alterations in or upon the Premises made by Tenant shall become a part of
and shall remain upon the Premises upon such termination without compensation,
allowance or credit to Tenant.  Tenant shall remove any Alterations made by
Tenant, or portion thereof, which Prime Landlord requires Landlord (or Tenant if
there is a direct obligation of Tenant to Prime Landlord) to remove, pursuant to
the terms of the Prime Lease.  In any such event, Tenant shall restore the
Premises to their condition prior to the making of such Alteration, repairing
any damage occasioned by such removal or restoration.  If Prime Landlord
requires removal of any Alteration made by Tenant, or a portion thereof as set
forth above, and Tenant does not make such removal in accordance with this
Section, Landlord may remove the same (and repair any damage occasioned
thereby), and dispose thereof, or at its election, deliver the same to any other
place of business of Tenant, or warehouse the same.  Tenant shall pay the costs
of such removal, repair, delivery and warehousing on demand.  Tenant shall not
be required to remove any Alterations performed by Landlord or to restore the
Premises to their condition prior to the making of such Alterations.


19.           REMOVAL OF TENANT’S PROPERTY.  Upon the expiration of this
Sublease or as Tenant reduces the size of the Premises, Tenant shall remove
Tenant’s furniture, equipment and other articles of personal property incident
to Tenant’s business including all Retained Assets as defined in the Purchase
Agreement (collectively “Trade Fixtures”); provided, however, that Tenant shall
repair any injury or damage to the Premises which may result from such removal,
and shall restore the Premises to the same condition as prior to the later of
the Commencement Date or the installation thereof.. In removing such Trade
Fixtures, Tenant may, as needed, access and use the shipping and receiving dock
at the back of the Building. If Tenant does not remove Tenant’s Trade Fixtures
from the Premises prior to the expiration or earlier termination of the Term or
as Tenant reduces the size of the Premises, Landlord may, at its option, remove
the same from any part of the Premises surrendered (and repair any damage
occasioned thereby and restore the Premises as aforesaid) and dispose thereof or
deliver the same to any other place of business of Tenant, or warehouse the
same, and Tenant shall pay the cost of such removal, repair, restoration,
delivery or warehousing to Landlord on demand, or Landlord may treat said Trade
Fixtures as having been conveyed to Landlord with this Lease as a Bill of Sale,
without further payment or credit by Landlord to Tenant.
 

--------------------------------------------------------------------------------


 
20.           HOLDING OVER.  Tenant shall have no right to occupy the Premises
or any portion thereof after the expiration of this Sublease or after
termination of this Sublease or of Tenant’s right to possession as a result of
an Event of Default hereunder beyond any applicable grace and cure periods.  In
the event Tenant or any party claiming by, through or under Tenant holds over,
Landlord may exercise any and all remedies available to it at law or in equity
to recover possession of the Premises, and to recover damages including, without
limitation, damages payable by Landlord to Prime Landlord by reason of such
holdover.  For each and every month or partial month that Tenant or any party
claiming by, through or under Tenant remains in occupancy of all or any portion
of the Premises after the expiration of this Sublease or after termination of
this Sublease or Tenant’s right to possession, Tenant shall pay, as liquidated
damages and not as a penalty, monthly rental at a rate equal to 150% of the rate
of Base Rent payable by Landlord for the entirety of the Prime Lease Premises
immediately prior to the expiration or other termination of this Sublease or of
Tenant’s right to possession, but only to the extent that Prime Landlord
requires Landlord to pay such holdover rent under the terms of the Prime
Lease.  The acceptance by Landlord of any lesser sum shall be construed as
payment on account and not in satisfaction of damages for such holding over.


21.           ENCUMBERING TITLE.  Tenant shall not do any act which shall in any
way encumber the title of Prime Landlord in and to the Building, nor shall the
interest or estate of Prime Landlord or Landlord be in any way subject to any
claim by way of lien or encumbrance, whether by operation of law by virtue of
any express or implied contract by Tenant, or by reason of any other act or
omission of Tenant except as to this Sublease.  Except as to this Sublease, any
claim to, or lien upon, the Premises or the Building arising from any act or
omission of Tenant shall be subject and subordinate to the paramount title and
rights of Prime Landlord in and to the Building and the interest of Landlord in
the Prime Lease Premises. Without limiting the generality of the foregoing,
Tenant shall not permit the Premises or the Building to become subject to any
mechanics’, laborers’ or materialmen’s lien on account of labor or material
furnished to Tenant or claimed to have been furnished to Tenant in connection
with work of any character performed or claimed to have been performed on the
Premises by, or at the direction or sufferance of, Tenant; provided, however,
that if so permitted under the Prime Lease, Tenant shall have the right to
contest in good faith and with reasonable diligence, the validity of any such
lien or claimed lien if Tenant shall give to Prime Landlord and Landlord such
security as may be deemed satisfactory to them to assure payment thereof and to
prevent any sale, foreclosure, or forfeiture of the Premises or the Building by
reason of non-payment thereof, provided further, however, that on final
determination of the lien or claim of lien, Tenant shall immediately pay any
judgment rendered, with all proper costs and charges, and shall have the lien
released and any judgment satisfied.
 

--------------------------------------------------------------------------------


 
22.           INDEMNITY.  Tenant and Landlord agree to indemnify the other and
hold the other harmless from all losses, damages, liabilities and expenses which
a party may incur, or for which a party may be liable to Prime Landlord, arising
from the wrongful acts or omissions of the other party.


23.           LANDLORD’S RESERVED RIGHTS.  Landlord reserves the right, on
reasonable prior written notice, to inspect the Premises, or to exhibit the
Premises to persons having a legitimate interest at any time during the Term.


24.           DEFAULTS.  Tenant further agrees that any one or more of the
following events shall be considered Events of Default as said term is used
herein:


A.           Tenant fails to pay any rent or any other charges due and payable
by Tenant under this Lease when due and such failure continues for more than
five (5) business days following Tenant’s receipt of written notice thereof from
Landlord;


B.           Tenant’s estate created by this Lease is taken by execution or
other legal process;


C.           Tenant is adjudicated bankrupt or insolvent according to law; or
any assignment is made of the property of Tenant for the benefit of creditors;
or a receiver, guardian, conservator, trustee in voluntary bankruptcy or other
similar officer is appointed to take charge of all or any substantial part of
Tenant’s property by a court of competent jurisdiction; or a petition is filed
for the reorganization of Tenant or any guarantor of Tenant’s obligations
hereunder under any provisions of the Bankruptcy Act now or hereafter enacted,
and such proceeding is not dismissed within 60 days after it is begun; or Tenant
files a petition for reorganization, or for arrangements under any provisions of
the Bankruptcy Act now or hereafter enacted and providing a plan for a debtor to
settle, satisfy or extend the time for the payment of debts; or


D.           Tenant fails to perform or observe any of its other obligations
under this Lease within thirty (30) days after written notice from Landlord to
Tenant specifying the failure, provided, however, if such obligation(s) cannot
reasonably be performed or observed within said thirty (30) day period, Tenant
shall not be in default so long as Tenant has commenced curative action and is
continuously and diligently prosecuting such curative action to completion and
same is capable of completion within sixty (60) days.
 

--------------------------------------------------------------------------------


 
25.           REMEDIES.  Upon the occurrence of any one or more Events of
Default, Landlord may exercise any remedy against Tenant with respect to the
Premises that Prime Landlord may exercise for default by Landlord under the
Prime Lease.


26.           NOTICES AND CONSENTS.  All notices, demands, requests, consents or
approvals which may or are required to be given by either party to the other
shall be in writing and shall be deemed given when received or refused if sent
by United States registered or certified mail, postage prepaid, return receipt
requested or if sent by overnight commercial courier service (a) if to Tenant,
addressed to Tenant at the address specified in Section 1(B) or at such other
place as Tenant may from time to time designate by notice in writing to
Landlord; or (b) if for Landlord, addressed to Landlord at the address specified
in Section 1(C) or at such other place as Landlord may from time to time
designate by notice in writing to Tenant.  Each party agrees promptly to deliver
a copy of each notice, demand, request, consent or approval from such party to
Prime Landlord and promptly to deliver to the other party a copy of any notice,
demand, request, consent or approval received from Prime Landlord.  Such copies
shall be delivered by overnight commercial courier.


27.           PROVISIONS REGARDING SUBLEASE.  This Sublease and all the rights
of parties hereunder are subject and subordinate to the Prime Lease.  In
furtherance of the foregoing, the parties hereby confirm, each to the other,
that it is not practical in this Sublease agreement to enumerate all of the
rights and obligations of the various parties under the Prime Lease and
specifically to allocate those rights and obligations in this Sublease
agreement.  Accordingly, in order to afford to Tenant the benefits of this
Sublease and of those provisions of the Prime Lease which by their nature are
intended to benefit the party in possession of the Premises, and in order to
protect Landlord against a default by Tenant which might cause a default or
event of default by Landlord under the Prime Lease:


A.           Provided Tenant shall timely pay all Rent when and as due under
this Sublease, Landlord shall pay, when and as due, all base rent, additional
rent and other charges payable by Landlord to Prime Landlord under the Prime
Lease.


B.           Landlord shall comply with its covenants and obligations under the
Prime Lease that do not require for their performance possession of the Premises
and which are not otherwise to be performed hereunder by Tenant on behalf of
Landlord.  For example, Landlord shall at all times keep in full force and
effect all insurance required of Landlord as tenant under the Prime Lease.
Landlord shall, upon the request of Tenant, furnish to Tenant a certificate of
Landlord’s insurance required hereunder.
 

--------------------------------------------------------------------------------


 
C.           Tenant shall perform all affirmative covenants and shall refrain
from performing any act which is prohibited by the negative covenants of the
Prime Lease, where the obligation to perform or refrain from performing is by
its nature imposed upon the party in possession of the Premises, but only to the
extent applicable to the Premises and are practicable for Tenant to perform as a
subtenant of part of the Building and excluding work on Building systems or
structural components of the Building.  If practicable, Tenant shall perform
affirmative covenants which are also covenants of Landlord under the Prime Lease
at least five (5) days prior to the date when Landlord’s performance is required
under the Prime Lease.  Landlord shall have the right to enter the Premises to
cure any default by Tenant under this Section after providing Tenant written
notice thereof  and a reasonable opportunity to cure, not to exceed ten (10)
business days, except in the case of an emergency, in which case Landlord shall
not be required to provide Tenant with prior notice and a reasonable opportunity
to cure.


D.           Landlord shall not agree to an amendment to the Prime Lease which
might have material and adverse effect on Tenant’s occupancy of the Premises or
its use of the Premises for their intended purpose, unless Landlord shall first
obtain Tenant’s prior written approval thereof, which approval shall not be
unreasonably withheld or delayed.


E.           Landlord hereby grants to Tenant the right to receive all of the
services and benefits with respect to the Premises which are to be provided by
Prime Landlord under the Prime Lease.  Landlord shall have no duty to perform
any obligations of Prime Landlord which are, by their nature, the obligation of
an owner or manager of real property.  For example, Landlord shall not be
required to provide the services or repairs which the Prime Landlord is required
to provide under the Prime Lease.  Landlord shall have no responsibility for or
be liable to Tenant for any default, failure or delay on the part of Prime
Landlord in the performance or observance by Prime Landlord of any of its
obligations under the Prime Lease, nor shall such default by Prime Landlord
affect this Sublease or waive or defer the performance of any of Tenant’s
obligations hereunder except to the extent that such default by Prime Landlord
excuses performance by Landlord, under the Prime Lease.  Notwithstanding the
foregoing, the parties contemplate that Prime Landlord shall, in fact, perform
its obligations under the Prime Lease and in the event of any default or failure
of such performance by Prime Landlord, Landlord agrees that it will cooperate
with Tenant, and upon notice from Tenant: (i) make demand upon Prime Landlord to
perform its obligations under the Prime Lease at no costs or expense to
Landlord; and (ii) permit Tenant to commence a lawsuit or other action in
Landlord’s name (and Landlord shall join such lawsuit if required as a necessary
party) to obtain the performance required from Prime Landlord under the Prime
Lease; provided, however, that if Tenant commences a lawsuit or other action,
Tenant shall pay all costs and expenses incurred in connection therewith, and
Tenant shall indemnify Landlord against, and hold Landlord harmless from, all
reasonable costs and expenses incurred by Landlord in connection therewith.
 

--------------------------------------------------------------------------------


 
F.           In the event that Landlord fails to perform any of its repair,
replacement or maintenance obligations under this Sublease or the Prime Lease,
Tenant shall provide Landlord notice of such failure and Landlord shall have
five (5) business days from receipt of such notice from Tenant to cure the
failure, provided, however, if such obligation(s) cannot reasonably be performed
or observed with said five (5) business day period, Landlord shall not be in
default so long as Landlord has commenced curative action to completion and the
same is capable of completion within ten (10) business days, except in the case
of except an emergency, in which case Tenant shall not be required to provide
Landlord with prior notice and a reasonable opportunity to cure. In the event
that Landlord fails to cure such failure within the period referenced in the
immediately preceding sentence, Tenant shall be permitted to cure such failure
and Landlord shall be responsible for paying to Tenant, within ten (10) days of
Landlord's receipt of an invoice from Tenant, all actual costs and expenses
incurred by Tenant in curing such failure.


28.           ADDITIONAL SERVICES.  Upon Tenant’s request, Landlord shall
cooperate with Tenant to cause Prime Landlord to provide services required by
Tenant in addition to those otherwise required to be provided by Prime Landlord
under the Prime Lease.  Tenant shall pay Prime Landlord’s charge for such
services promptly after having been billed therefor by Prime Landlord or by
Landlord.  If at any time a charge for such additional services is attributable
to the use of such services both by Landlord and by Tenant, the cost thereof
shall be equitably divided between Landlord and Tenant.


29.           BROKERAGE.  Each party warrants to the other that it has had no
dealings with any broker or agent in connection with this Sublease.  Each party
covenants to pay, hold harmless and indemnify the other party from and against
any and all costs (including reasonable attorneys’ fees), expense or liability
for any compensation, commissions and charges claimed by any broker or other
agent with respect to this Sublease.
 

--------------------------------------------------------------------------------


 
30.           PRIME LANDLORD.  Landlord and Tenant hereby agree, for the benefit
of Prime Landlord, that this Sublease shall not (a) create privity of contract
between Prime Landlord and Tenant; (b) be deemed to have amended the Prime Lease
in any regard; or (c) be construed as a waiver of Prime Landlord’s right to
consent to any assignment of the Prime Lease by Landlord or any further
subletting of premises leased pursuant to the Prime Lease, or as a waiver of
Prime Landlord’s right to consent to any assignment by Tenant of this Sublease
or any sub-letting of the Premises or any part thereof.
 


31.           FORCE MAJEURE.  Neither Landlord nor Tenant shall be deemed in
default with respect to any of the terms, covenants and conditions of this Lease
(other than the payment of money), if such party’s failure to timely perform is
due in whole or in part to any strike, lockout, labor trouble (whether legal or
illegal), civil disorder, failure of power, restrictive governmental laws and
regulations, riots, insurrections, war, shortages, accidents, casualties, acts
of God, delays caused directly by the other party or its agents, employees and
invitees, or any other cause beyond the reasonable control of such party and
such party provides notice within a reasonable time to the other party of such
matter and acts in a commercially reasonable manner to  resume performance  as
soon as reasonably possible.


32.           SIGNAGE.  Subject to the Prime Landlord's approval rights under
the Prime Lease, Tenant shall be permitted to install entry suite signage and an
appropriate sign on the rear entryway to the Building for itself and any
subtenant without Landlord’s consent.  If required under the Prime Lease,
Landlord agrees to cooperate with Tenant and work with Prime Landlord to secure
the approval of Prime Landlord to the installation of signage at the entry of
Tenant’s suite and on or adjacent to the rear entryway door, and to request a
listing or listings, in the name and/or any subtenant, in the Building
directory.  Tenant agrees to pay the costs for such signage and acknowledges
that all such signage must be approved by Prime Landlord.


                      33.           ROOFTOP EQUIPMENT.  Subject to the Prime
Landlord's approval rights under the Prime Lease, Tenant shall be permitted to
install, at its sole cost and expense, a satellite dish/antenna or other rooftop
equipment, and cables necessary to connect such equipment to the Premises, as it
deems necessary for the operation of the Premises (“Rooftop Equipment”) without
Landlord’s consent.    Landlord agrees to work with Prime Landlord to secure the
right for Tenant to the Rooftop Equipment.  The Rooftop Equipment and the
installation thereof shall be subject to all federal, state and local government
regulations affecting the Building and all Building Rules and Regulations, and
may be subject to Prime Landlord’s prior written approval.  Tenant shall be
responsible for any damage to the roof of the Building caused by the
installation of the Rooftop Equipment.  At the Expiration of the Term or upon
the earlier removal of the Rooftop Equipment, Tenant will restore the roof to
the condition existing prior to the installation of the Rooftop Equipment,
normal wear and tear excepted.
 

--------------------------------------------------------------------------------


                    
34.           ESTOPPEL CERTIFICATES.  Within ten (10) business days after
receipt of written demand by either party, the other party shall execute and
deliver to the requesting party an estoppel certificate (i) certifying that this
Sublease is unmodified and in full force and effect or, if modified, the nature
of such modification; (ii) stating the date to which Rent and other charges are
paid in advance; (iii) acknowledging, to the best of the responding party’s
knowledge, that there are no uncured defaults on the part of the requesting
party; and (iv) certifying such other information as may be reasonably required
by the requesting party.


                      35.           CHOICE OF LAW; SEVERABILITY.  This Sublease
shall in all respects be governed by and construed in accordance with the laws
of the State of Maryland.  If any term of this Sublease is held to be invalid or
unenforceable by any court of competent jurisdiction, then the remainder of this
Sublease shall remain in full force and effect to the fullest extent possible
under the law, and shall not be affected or impaired.


                      36.           AMENDMENT.  This Sublease may not be amended
except by the written agreement of all parties hereto.


                      37.           ATTORNEYS’ FEES.  If either party brings any
action or legal proceeding with respect to this Sublease, the prevailing party
shall be entitled to recover reasonable attorneys’ fees, experts’ fees, and
court costs.  If either party becomes the subject of any bankruptcy or
insolvency proceeding, then the other party shall be entitled to recover all
attorneys’ fees, experts’ fees, and other costs incurred by that party in
protecting its rights hereunder and in obtaining any other relief as a
consequence of such proceeding.


                      38.           HAZARDOUS MATERIALS.  Tenant shall comply
with all Hazardous Materials requirements of the Prime Lease as applicable to
the Premises.


                      39.           SUCCESSORS.  This Sublease shall be binding
on and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.


                      40.           COUNTERPARTS.  This Sublease may be executed
in one or more counterparts each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.  Signature copies
may be detached from the counterparts and attached to a single copy of this
Sublease physically to form one document.  A facsimile counterpart signature
delivered to each party shall be deemed an original for the purpose of the
execution of this Sublease.



--------------------------------------------------------------------------------


              
        41.           ENTIRE AGREEMENT.  This Sublease constitutes the complete
and exclusive agreement among the parties with respect to the matters contained
herein and supersede all prior written or oral agreements or statements by and
among the parties hereto, provided that this Sublease shall be at all times
subject to all of the terms and conditions of the Prime Lease. Nothing contained
in this Sublease shall be construed to grant Tenant rights which are not granted
to Landlord under the Prime Lease. In the event that any terms of this Sublease
and the Prime Lease conflict, the terms of the Prime Lease shall govern, except
with respect to the financial terms contained herein.


(Signatures on following page)
 

--------------------------------------------------------------------------------


 
The parties have executed this Sublease under Seal the day and year first above
written.
 
WITNESS:
 
LANDLORD:
         
OCIMUM BIOSOLUTIONS, INC., a Delaware corporation
           
/s/ John C. Hermann
 
By: /s/ L.V. Subash
(SEAL)
       
Name: Subash Lingareddy
   
Title: President and Chief Financial Officer
           
WITNESS:
 
TENANT:
         
GENE LOGIC INC.,
   
a Delaware corporation
               
By: /s/ Charles L. Dimmler
(SEAL)
       
Name: Charles L. Dimmler, III
   
Title: Chief Executive Officer and President